Case 1:20-cv-00871-CMA-KLM Document 27 Filed 12/02/20 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Case No. 1:20-cv-00871-CMA-KLM

  BRYCE ABBINK, individually and on behalf of all others similarly
  situated,

                           Plaintiffs,

  v.

  GOOD CHEMISTRY I, LLC, a Colorado limited liability company,

                           Defendant.


                                         NOTICE OF SETTLEMENT



         Plaintiff hereby provides notice that the Parties have reached a settlement in this case

  and states as follows:

         1. Plaintiff filed the instant case alleging violations of the Telephone Consumer

             Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”). (See Dkt. 1.)

         2. Plaintiff and Defendant have engaged in settlement discussions and have reached an

             agreement to resolve the individual claims brought by Plaintiff. The claims of any

             putative, unidentified class members will be dismissed without prejudice while

             Plaintiff’s claims will be dismissed with prejudice.

  The Parties are presently working to finalize a settlement agreement and believe a Stipulation of

  Dismissal will be filed within thirty (30) days.


                                                     /s/ Patrick H. Peluso
                                                     Patrick H. Peluso
                                                     WOODROW & PELUSO, LLC
                                                     3900 E. Mexico Avenue, Suite 300
Case 1:20-cv-00871-CMA-KLM Document 27 Filed 12/02/20 USDC Colorado Page 2 of 2




                                                   Denver, CO 80120
                                                   Tel: (720) 213-0676
                                                   Facsimile: (303) 927-0809
                                                   ppeluso@woodrowpeluso.com




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on December 2, 2020, I served the above and
  foregoing papers by causing such paper to be filed with the Court using the Court’s electronic
  filing system.


                                               /s/ Patrick H. Peluso
